t c memo united_states tax_court commissioner of internal_revenue_service respondent edward s flume petitioner v docket no 15772-14l filed date david rodriguez for petitioner roberta l shumway and sheila r pattison for respondent memorandum findings_of_fact and opinion goeke judge petitioner seeks review pursuant to sec_6330 of the internal revenue service’s irs determination to sustain a proposed levy 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise stated all monetary amounts are rounded to the nearest dollar action with respect to petitioner’s civil penalty liabilities the irs assessed penalties against petitioner under sec_6038 and sec_6679 totaling dollar_figure for dollar_figure for and dollar_figure for each year from tax years through for failure_to_file forms information_return of u s persons with respect to certain foreign_corporations after concessions the issue for decision is whether petitioner is liable for the penalties assessed against him for his failure to declare his ownership interests in franchise food services de mexico s a de c v ffm for tax_year sec_2001 and sec_2002 and in wilshire holdings inc wilshire-belize for tax_year sec_2001 through years in issue we hold that he is findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner was a u s citizen residing in mexico 2respondent concedes that the underlying liabilities are at issue and the appropriate standard of review is de novo and petitioner concedes that respondent’s settlement officer did not abuse his discretion in reviewing the nonliability determinations of the proposed levy at trial we asked the parties to address the issue of whether there were prohibited ex_parte communications between the irs office of appeals and the originating function petitioner failed to address this issue and thus is deemed to have conceded it see rule b i petitioner’s business activities in mexico during the years in issue petitioner operated a real_estate development and construction business in mexico petitioner developed land sold lots and built luxury homes a ffm ffm was incorporated in mexico in to operate two fast food franchises that petitioner owned initially ffm was owned by petitioner and norwick adams a u s citizen who resided in mexico petitioner and mr adams each held a interest in ffm petitioner was president of ffm the fast food franchises were sold in but ffm remained intact ffm was a sec_957 controlled_foreign_corporation cfc during year sec_2001 and sec_2002 petitioner owned of ffm’s stock for the entirety of on date petitioner sold a portion of his stock to victor mendez tornell reducing his ownership to during the years in issue mr tornell was a mexican citizen mr tornell has never been an officer or a director of ffm 3a cfc is any foreign_corporation in which more than of the total combined voting power of classes of stock of the corporation entitled to vote or the total value of the stock of the corporation is owned or is considered as owned applying sec_958 by u s shareholders on any day during the taxable_year of the foreign_corporation sec_957 b belizean wilshire holdings inc on date petitioner and his wife incorporated wilshire-belize a belizean international business_company wilshire-belize issued two bearer_shares to petitioner and his wife resulting in each holding a interest at the time of incorporation petitioner served as president and director and his wife served as vice president wilshire-belize’s original articles of association were later amended to eliminate the two original bearer_shares the amended articles of association were backdated to date to reflect the date of incorporation under the amended articles of association petitioner his wife and their daughter each held a interest and mr tornell held the remaining interest in wilshire-belize the date on which the original articles of association were amended to eliminate the two bearer_shares and create the new share ownership structure is unknown on date petitioner and his wife opened an account with united bank of switzerland ubs under wilshire-belize’s name ubs account petitioner and his wife were the only individuals with signature_authority over the ubs account when the ubs account was opened petitioner provided ubs with wilshire-belize’s original memorandum and articles of association a certificate of incumbency and copies of the two bearer_shares the backdated amended articles of association were not provided to ubs ubs’ due diligence documents identified petitioner and his wife as the beneficial owners of the ubs account and petitioner as the sole owner of wilshire-belize petitioner controlled the ubs account investment activity petitioner and his wife directed disbursements from the ubs account some of which were deposited directly into their personal bank and debit card accounts ii examination petitioner timely filed his form sec_1040 u s individual_income_tax_return for the years in issue but did not attach forms to any of his originally filed returns petitioner hired leonard purcell a tax preparation firm in mexico to prepare his tax returns during the years in issue adriana luna a leonard purcell employee prepared petitioner’s tax returns petitioner did not inform ms luna until approximately that he held interests in ffm and wilshire-belize in the irs began an examination of petitioner’s ownership and control of foreign_corporations as early as date petitioner was made aware of his failure_to_file forms petitioner engaged david rodriguez to represent him during the examination petitioner submitted delinquent forms regarding his interests in ffm on date when mr rodriguez advised him of his obligation to do so petitioner submitted revised forms on date both the original and revised forms that petitioner submitted were incomplete respondent assessed penalties for petitioner’s failure_to_file forms declaring his ownership interests in ffm during and and in wilshire- belize from through petitioner was assessed a penalty of dollar_figure for two penalties of dollar_figure each for and penalties of dollar_figure for each year from taxable_year through with the exception of the dollar_figure penalty regarding ffm for tax_year which was assessed under sec_6679 on date all other penalties were assessed under sec_6038 on date on date respondent issued to petitioner letter cp final notice--notice of intent to levy and notice of your rights to a hearing cdp_notice for the unpaid civil penalties assessed against him for the years in issue petitioner timely filed form request for collection_due_process or equivalent_hearing cdp hearing request respondent received petitioner’s cdp hearing request on date it stated that he did not receive notice of the penalties that he did not understand how the penalties were computed and that the penalties should not have been assessed in his cdp hearing request petitioner disputed the underlying liabilities but did not challenge the appropriateness of the collection action propose any collection alternative or raise any spousal defense the cdp hearing was assigned to an irs settlement officer on date on date the settlement officer sent a letter to mr rodriguez to inform him that the liability issue was open for consideration in the cdp hearing because petitioner had had no preassessment opportunity to challenge the civil penalty assessments the settlement officer afforded petitioner an opportunity to provide documents supporting petitioner’s argument that he was not liable for penalties as well as to prepare a reasonable_cause narrative which petitioner did not submit iii notice_of_determination on date the irs office of appeals issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for the years in issue petitioner timely petitioned this court for review of the notice_of_determination opinion i standard of review and burden_of_proof sec_6330 grants this court jurisdiction to review the commissioner’s determination that the proposed collection action was proper in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite respondent concedes that petitioner sufficiently raised the issue of his underlying liabilities during the cdp hearing therefore this case will consider the liabilities on their merits ii failure_to_file forms sec_6038 imposes information reporting requirements on any u_s_person as defined in sec_957 who controls a foreign_corporation a person controls a foreign_corporation if he owns or constructively owns stock that is more than of the total combined voting power of all classes of voting_stock or owns more than of the total value of shares of all classes of stock sec_6038 a u_s_person must furnish with respect to any foreign_corporation which that person controls information that the secretary may prescribe sec_6038 form_5471 and the accompanying schedules are used to satisfy the sec_6038 reporting requirements the form_5471 must be filed with the u s person’s timely filed federal_income_tax return sec_1_6038-2 income_tax regs additionally the information reporting requirements prescribed in sec_6038 also are imposed on any u_s_person treated as a u s shareholder of a corporation that was a cfc for an uninterrupted period of days during its annual_accounting_period and who owned stock in the cfc on the last day of the cfc’s annual_accounting_period sec_951 b a see also revproc_92_70 sec_2 1992_2_cb_435 a u s shareholder with respect to any foreign_corporation is a u_s_person who owns under sec_958 or is considered as owning under sec_958 or more of the total combined voting power of all classes of stock entitled to vote of the foreign_corporation sec_951 sec_6046 requires information reporting by each u s citizen or resident who is at any time an officer or director of a foreign_corporation where more than by vote or value of stock is owned by a u_s_person sec_6046 the stock ownership threshold is met if a u_s_person owns or more of the total value of the foreign corporation’s stock or or more of the total combined voting power of all classes of stock with voting rights sec_6046 a u_s_person who disposes of sufficient stock in the foreign_corporation to reduce his interest to less than the stock ownership requirement is required to provide certain information with respect to the foreign_corporation sec_1_6046-1 income_tax regs when a taxpayer who was required to do so fails to complete and file a form_5471 on time a fixed penalty of dollar_figure per foreign_corporation per annual_accounting_period is imposed sec_6038 sec_6679 if any failure to provide the required information continues for more than days after the day on which the secretary mails notice of the failure to the u_s_person the person shall pay a penalty in addition to the amount required under sec_6038 of dollar_figure for each 30-day period or fraction thereof during which the failure continues with respect to any annual_accounting_period after the expiration of the 90-day period however the increase in any penalty under sec_6038 shall not exceed dollar_figure sec_6038 similar penalties apply for failure to timely file form or otherwise provide the information required by sec_6046 with respect to an annual_accounting_period see sec_6046 sec_6679 the instructions for form_5471 describe the categories of persons required to file form_5471 and the information that each category of filer is required to provide a category filer is a u_s_person that is an officer or director described in sec_6046 a category filer is a u_s_person described in sec_6046 a category filer is a u_s_person that controls a foreign_corporation as described in sec_6038 and e and a category filer is a u_s_person that is a u s shareholder of a cfc as described in sec_6038 we discuss below why petitioner was required to submit forms for the years in issue regarding his interests in ffm and wilshire-belize a ffm form_5471 filing requirement petitioner was a category filer for tax_year because he was a u s shareholder who owned stock in a cfc for an uninterrupted period of days or more during tax_year sec_2001 ffm was a cfc throughout tax_year sec_2001 and sec_2002 sec_957 petitioner owned of the stock of ffm for the entire tax_year and maintained hi sec_50 ownership of ffm until date when he sold of his interest in ffm thus under sec_6038 petitioner was required to file form_5471 for ffm for tax_year petitioner was required to file form_5471 as a category filer for ffm for tax_year in petitioner sold of his original shares thereby reducing his ownership in ffm to less than a u s shareholder of a cfc must file form_5471 if the shareholder d isposes of sufficient stock in such foreign_corporation to reduce his interest to less than percent of the total combined voting power or the total value of the stock of the foreign_corporation sec_1_6046-1 income_tax regs thus petitioner was required to file form_5471 because he reduced his ownership in ffm to less than during tax_year on date petitioner filed delinquent forms for ffm for tax_year sec_2001 and sec_2002 petitioner argues that his delinquent forms for ffm for tax_year sec_2001 and sec_2002 should have a retroactive effect and therefore no penalty should apply we disagree petitioner’s argument is unavailing petitioner was required to file a form_5471 for ffm with hi sec_2001 income_tax return on the date that income_tax return was due see sec_1_6038-2 sec_1_6046-1 income_tax regs in order to avoid the penalties petitioner must show that he had reasonable_cause for filing forms after the required deadline see sec_6038 sec_6679 we discuss reasonable_cause in part c of this opinion b wilshire-belize form_5471 filing requirement in addition to his ownership in ffm respondent determined that petitioner and his wife each held a interest in wilshire-belize during the years at issue petitioner argues that he did not have more than a interest in wilshire-belize at any time thus he was not required to file forms for wilshire-belize for the years in issue petitioner asserts that the two bearer_shares that gave him and his wife each a ownership in wilshire-belize were eliminated and that the share ownership structure changed reducing his ownership to for the years in issue to support this claim petitioner provides wilshire-belize’s amended articles of association showing that he held a interest however the backdated amended articles of association and the absence of any evidence as to when or if the change in stock ownership actually occurred contradict petitioner’s assertion petitioner was the president and a director of wilshire-belize petitioner and his wife each held a interest in wilshire-belize at the time they incorporated it in in determining stock ownership of a foreign_corporation to determine whether it is a cfc the rules under sec_318 apply with modifications sec_958 under these rules petitioner constructively owned the interest held by his wife see sec_318 when thi sec_50 interest is added to the interest that petitioner directly owned he owned more than of wilshire-belize thus wilshire-belize was a cfc for the years in issue the record shows that petitioner retained hi sec_50 ownership up to and including a portion of tax_year on date petitioner opened the ubs account using the original articles of association and copies of the two bearer_shares petitioner testified that he used these documents to open the bank account because they were all he had available nothing in the record indicates a change in petitioner’ sec_50 ownership for tax years through petitioner and his wife continuously directed investments into and out of the ubs account and were the only people with signature_authority over the ubs account petitioner controlled the ubs account investment activity furthermore petitioner has failed to precisely indicate when the reduction in ownership occurred or to sufficiently dispute the evidence that suggests that the change did not occur during the years in issue petitioner has merely provided self-serving testimony and a backdated document to support his claim that he maintained only a ownership_interest during the tax years in issue petitioner was a u s shareholder and controlled wilshire-belize making him a category and category filer as such petitioner was required under sec_6038 to file forms for the years in issue therefore respondent correctly assessed penalties under sec_6038 for petitioner’s failure_to_file forms for wilshire-belize for each year from to c reasonable_cause to avoid a sec_6038 penalty a taxpayer must make an affirmative showing that the failure to furnish the appropriate information with his return was due to reasonable_cause sec_6038 the time for furnishing required information can be extended if the secretary is satisfied that reasonable_cause existed for the delay id although there are no regulations defining reasonable_cause within the specific context of sec_6038 the few cases that have confronted this issue have adopted the supreme court’s definition as stated in 469_us_241 see eg congdon v united_states no 09-cv-289 wl at e d tex date 552_br_338 bankr n d tex that is that a taxpayer must demonstrate that he exercised ordinary business care and prudence but nevertheless was unable to file within the prescribed time boyle u s pincite similar rules apply with respect to the civil penalties imposed under sec_6679 for failure_to_file information required under sec_6046 sec_6679 sec_301_6679-1 proced admin regs if a taxpayer exercises ordinary business care and prudence and is nevertheless unable to obtain and provide the required information a failure_to_file will be considered to be due to reasonable_cause sec_301_6679-1 proced admin regs petitioner contends that he has established reasonable_cause for his failure_to_file forms petitioner however failed to substantiate this contention petitioner had the opportunity to provide a reasonable_cause narrative during the cdp hearing but failed to do so to establish reasonable_cause through reliance on a tax adviser’s advice the taxpayer must prove i the adviser was a competent professional with sufficient expertise ii the taxpayer provided necessary and accurate information to the adviser and iii the taxpayer relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioner claims that ms luna failed to advise him that he was required to file forms for ffm for tax_year sec_2001 and sec_2002 however petitioner testified that he was unaware of ms luna’s qualifications and that he did not inform her of his interests in ffm and wilshire-belize thus petitioner fails the second neonatology prong because he did not provide his tax_return_preparer with all necessary information barring him from reasonably relying on his tax_return preparer’s advice therefore we find that petitioner failed to show reasonable_cause for his failure_to_file forms in reaching our holdings herein we have considered all arguments the parties made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
